

113 S1328 RS: New Philadelphia, Illinois, Study Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 633113th CONGRESS2d SessionS. 1328[Report No. 113–293]IN THE SENATE OF THE UNITED STATESJuly 18, 2013Mr. Kirk (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesDecember 10, 2014Reported by Ms. Landrieu, without amendmentA BILLTo authorize the Secretary of the Interior to conduct a
		  special resource study of the archeological site and surrounding land of the
		  New Philadelphia town site in the State of Illinois, and for other
		  purposes.1.Short titleThis Act may be cited as the
			 New Philadelphia, Illinois, Study
			 Act.2.FindingsCongress finds that—(1)Frank McWorter, an
			 enslaved man, bought his freedom and the freedom of 15 family members by
			 mining
			 for crude niter in Kentucky caves and processing the mined material into
			 saltpeter;(2)New Philadelphia,
			 founded in 1836 by Frank McWorter, was the first town planned and legally
			 registered by a free African-American before the Civil War;(3)the first railroad
			 constructed in the area of New Philadelphia bypassed New Philadelphia,
			 which
			 led to the decline of New Philadelphia; and(4)the New
			 Philadelphia site—(A)is a registered
			 National Historic Landmark;(B)is covered by
			 farmland; and(C)does not contain
			 any original buildings of the town or the McWorter farm and home that are
			 visible above ground.3.DefinitionsIn this Act:(1)SecretaryThe
			 term Secretary means the Secretary of the Interior.(2)Study
			 AreaThe term Study Area means the New Philadelphia
			 archeological site and the surrounding land in the State of Illinois.4.Special resource
			 study(a)StudyThe
			 Secretary shall conduct a special resource study of the Study Area.(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—(1)evaluate the
			 national significance of the Study Area;(2)determine the
			 suitability and feasibility of designating the Study Area as a unit of the
			 National Park System;(3)consider other
			 alternatives for preservation, protection, and interpretation of the Study
			 Area
			 by—(A)Federal, State, or
			 local governmental entities; or(B)private and
			 nonprofit organizations;(4)consult
			 with—(A)interested
			 Federal, State, or local governmental entities;(B)private and
			 nonprofit organizations; or(C)any other
			 interested individuals; and(5)identify cost
			 estimates for any Federal acquisition, development, interpretation,
			 operation,
			 and maintenance associated with the alternatives considered under
			 paragraph
			 (3).(c)Applicable
			 lawThe study required under subsection (a) shall be conducted in
			 accordance with section 8 of Public Law 91–383 (16 U.S.C. 1a–5).(d)ReportNot
			 later than 3 years after the date on which funds are first made available
			 for
			 the study under subsection (a), the Secretary shall submit to the
			 Committee on
			 Natural Resources of the House of Representatives and the Committee on
			 Energy
			 and Natural Resources of the Senate a report containing—(1)the results of the
			 study; and(2)any conclusions
			 and recommendations of the Secretary.(e)FundingThe
			 study authorized under this section shall be carried out using existing
			 funds
			 of the National Park Service.December 10, 2014Reported without amendment